1 Reported in 225 N.W. 921.
Defendant appeals from a judgment rendered against him in the district court for $184.95.
The case was first tried in municipal court, and from the judgment entered therein defendant appealed to the district court, where it was tried to the court without a jury.
Action to recover on two written rental contracts, each for a display advertising metal bulletin board. Defendant was a sole dealer doing business as the Canby Baking Company. The contracts were signed in the name of the said company by the son of defendant.
The stipulated facts, among other things, showed that at the time the contracts were signed the son was in charge of and conducting the business (his father residing in another city) doing all things required to be done in that respect; hired and discharged employes; bought supplies; sold the products and collected therefor; supervised the baking and work of the establishment; deposited the funds of the business in a bank and drew checks thereon in the name of the company for the payment of bills and expenses of said business; and that no one else, during said period, took any part in the management or conduct thereof; that in the making and delivery of said contracts said son represented himself to the plaintiff as the manager of the business and that plaintiff has fully performed its *Page 619 
part of the terms and conditions of the contracts; that a payment was made thereon by check, signed by the son, drawn on company funds in the bank.
The court found as a fact that plaintiff and defendant entered into the contracts, thus holding that the acts done by the son were binding upon defendant. The above recited facts, together with others appearing in the record, amply justified the finding just referred to, and the conclusions of law reached were therefore correct.
Judgment affirmed.